les Affaires Foncières

es Titres Immobiliers

ISANG 1I.- Territoire
Lotissement !
Usage

CONTRAT D'EMPHYTEOSE
NoMB/ElTSNaT|43 DU 30 (404245
TERME DU BAIL DE VINGT-CINQ (25) ANS

ENTRE :
La République Démocratique du Congo représentée par = On #
agissant en vertu des pouvoirs qui lui sont conférés par l'Article 183 alinéa * de la Loi :
n° 73-021 du 20 juillet 1973 et par l'Article 14 sub. de l'Ordonnance n° 74-148 du 01 ===
juillet 1974, ci-après dénommée "LA REPUBLIQUE", de première part p.sumn-"

ET:
2°) La Société PLANTATIONS ET HUILERIES BU CONGO 3.4, imnatriculée su==
aunéro CB/KIN/ROOW/ 14-18-5979, ldentification Nationale A911481, sysmt s0Re
siège social au numéro 1 de l'Avenue Ngongo-Lutete dans la Comnune de ls---
Gombe à Kinshass représentée par Son Directeur Général, donsieur---="##

2. LUXINDULA NUANISA =. PE eee

cms

a —
nn

Ci-après dénommé "L EMPHYTEOTE", de seconde part,
IL À ETE CONVENU CE QUI SUIT :

de seconde part, qui accepte un droit

Article 1 : La République concède au soussigné
destinée à usage agricole, élevage, d'une

d'emphytéose sur une parcelle de terre
superficie de 1é+— ha 15. ares 99.- ca
située dans Letd#hhide dé Territoire de Bas9kfortant le numéra À
du plan cadastral et dont les limites sont représentées sous un, lis

croquis dressé à l'échelle de 1 à25-0001ème.

clu pour un terme de 25 ans prenante
à l'expiration duquel il sera renouvelé pour une durée égale
terrain ait été mis en valeur et maintenu conformêm

contractuelles et réglementaires de l'emphytéose ;

La redevance annuelle fixée conformément au tarif en.igui

suivantes :,
'

Article 2 : Le présent contrat est con

CT

0140835
Us

| Prix de référence du

Ile 3 : L'

Redevance annuelle ;
1° année 20 % soit :

4% année 45 % soit: _FG

S"* année 50 % soit: FC 3

ératoires sont payables a
r de chaque année chez le Comptable des Titres

Emphytéote est tenu d'occuper le terrain concédé
commencer là mise en valeur dans les dix-huit mois dé la cc
Contrat. l'Occupant est tenu de poursuivre de façon ininterrom
la mise en valeur conformément à la destination du terrain,

Seront considérées comme mise en valeur :

a) Les terres sur six dixièmes au moins de leur surface par des a
alimentaires, maraîchères ou fourragères.

b) Les terres couvertes sur six dixièmes au moins de leur surface par les
plantations d'arbres fruitiers ou des palmiers, comprenant au moins 100 plantes
à l'Hectaré, les bananiers et les papayers devant être considérés comme des
plantes intercaläires n'occupant le sol que temporairement et n'entreront pas en
ligne de compte lors du dénombrement des arbres fruitiers.

c) Les terres couvertes sur dix dixièmes au moins de leur surface par des
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare, et
pour les énrichissements de forêts et d'au moins 1.000 arbres par Hectare de
boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera déterminée de
commun accord avec l'Occupant et le Service de l'Agronomie. 4
a) Les pâturages créés par l'Occupant et les pâturages naturels ayant subi une
amélioration à effet permanent et approprié à l'élevage à caractère intensif
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre l'érosion.
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dontle
minimum sera fixé par le Service Vétérinaire en tenant compte :spèc
possibilités du sol et des conditions climatologiques,

b} Les terres sur lesquelles il aura été fait sursix
surface par des constructions et installations ne
notamment sur place en vue de la surveillance Les:
abris, étables, dipping-tancks destinés au bétail, a
magasins de stockage.

c) La rhise en valeur doit être rationnelle et
technique moderne.

0140835

€) La mise en valeur des terres
même que le boisement dans un

f) Les conditions de mise en valeur stipulées
Simultanément pour toute surface,

: L'Emphytéote aura la faculté de se libérer des dl
délaissement des fonds aux conditions et selon les

mesures d'exécution de la Loi n° 73-021 du 20 juillet 1973
d'exécution. :

D Article 5 : L'Emphytéote ne peut changer la destination du terrain ca

l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le

Article 6 :

Il appartiendra à l'Emphytéote de faire toute diligence auprès des Auto
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et
pérmission des travaux requise en.vertu de la législation sur l'Urbanisme ét surles
Circonscriptions Urbaines.

Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution,

Article 8 : (Clause spéciale)

Article 9 : L'inexécution au la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

Article 10 : Pour tout ce qui concerne l'exécution du présent contrat, les parties déclar. GI

élire domicile, "LA REPUBLIQUE" dans les bureaux :4e la Division à à
KL'EMPHYTEOTE" dans les bureaux deA4Goffuñé/d4/: Territoire de Easoko-
elle n° Section Rurale Neuf Cent Trente-deux-- = STE

édition à Isangis- ,le 30 { AC 2045.

IETE PHC S.A.
Redevance et taxes rémunératoires
pour un montant total de FC 154, 184, vo.
payées suivant quittance N°22 67247 du 2t/te

A Tori. 1e 20/40,

Le Comptable,

(1j Numéro cadastral en toutes lettres

0140835
Suis =
LL |,

TERRITOIRE: BASDEN
LEPNEUN ge CL EAT
(PARCELLE : <e A4,
SERVICE pe CADASTRE

4

bhayieg

4 ÉE

1/25.000

